Fisii, C. J.
On the hearing of demurrers'to the petition in this case the following order was passed: “The demurrers, general and special, are sustained, and the petition dismissed, unless within 20 days the plff. show substantially the sums going into said transactions, and the dates and payments on same.” Within the twenty days an amendment to the petition was offered, and the following order was granted: “The above and foregoing amendment is hereby allowed and ordered filed, by the court, subject to demurrer.” Subsequently the demurrant moved that an order be granted dimissing the case as to the demurrant, in accordance with the first order granted in the case. This motion was. overruled. Held, that the amendment substantially complied with the first order, and it was not error to refuse to dismiss the case on the motion made. Judgment affirmed.

All the Justices concur.